Citation Nr: 9933845	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
formerly diagnosed as anxiety, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to an increased evaluation for 
service connected anxiety.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 16, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDING OF FACT

The veteran's service-connected dysthymic/anxiety disorder is 
currently manifested by symptoms including panic attacks, 
crying spells, sleep disturbances, and depressive episodes, 
which overall are productive of considerable social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for the veteran's dysthymic disorder, formerly diagnosed as 
an anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130 Diagnostic Codes 9400, 9405 (1996), Diagnostic Codes 
9400, 9433 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his service connected 
psychiatric disorder is more severe than currently evaluated.  
He contends that his symptoms have caused him significant 
social and industrial impairment.

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5017(a)(West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski,  2 Vet.App. 629 (1992).  He has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a)(West 
1991), is satisfied.

Factual Background

Service medical records reveal that the veteran was treated 
at the psychiatric clinic several times, beginning in July 
1969, and was assessed with a chronic anxiety reaction in 
August 1969.  In September 1969 a medical board noted a 
history of nervousness increasing in severity while still in 
high school in 1964, with ongoing difficulty from anxiety, 
including tension, apprehension, and irritability during 
active service.  The September 1969 medical board diagnosed 
him with anxiety reaction, chronic, moderate social and 
industrial impairment, existed prior to service (EPTS) with 
service aggravation, with EPTS factor not ascertainable.  

By rating decision in March 1970, the RO granted service 
connection for an anxiety reaction and assigned a 10 percent 
disability evaluation.  

The report from a VA examination from February 1971 noted a 
history of a nervous condition aggravated by service, having 
remained the same since his discharge, with periodic episodes 
of aggravation.  The veteran was said to be working with dogs 
at a security company, and prior to that, worked in sales at 
an automobile store.  He was married for 18 months, with no 
children.  Regarding his condition he replied that he was 
just nervous, and indicated that he was preoccupied and 
distracted.  He appeared quite tense, anxious and ill at 
ease.  He was not delusional or hallucinatory.  The diagnosis 
rendered was anxiety reaction.

At the time of a January 1976 VA examination, the veteran was 
said to have had problems with his wife having left him and 
he was unemployed from January to May.  He was noted to be 
under treatment for an unrelated psychosexual condition.  He 
was said to be attending school to become a hair stylist.  He 
was not regularly employed, although a history of having 
taught martial arts was given.  He was noted to be depressed, 
tense and anxious.  The diagnosis was anxiety with 
depression.

VA treatment records dated from the late 1980's through 
the1990s reveal ongoing treatment for various psychiatric and 
social complaints.  In July 1989, he was said to be very 
depressed for two weeks.  In August 1989, he was noted to be 
much improved and much less depressed while on Pamelor, and 
was sleeping well.  In February 1990, he was feeling well and 
desired to have his Pamelor decreased to see how he would do.  
By May 1990, he complained about working 16-hour days and was 
suffering from both exhaustion and depression, with an 
opinion given that he probably needed to increase his Pamelor 
and decrease his work hours.  By September 1990, he was doing 
well on Pamelor.  His depression was also observed to be 
doing better on Pamelor in October 1991 and January 1992.  In 
January 1993 his depression was assessed as mild and stable 
on meds.  He was noted to be irritable off Pamelor in a 
February 1994 treatment note, which assessed him with gender 
dysphoria.  

In March 1995, he was assessed with situational depression, 
which had improved a few days later.  By July 1995, he 
complained of increased stress, with a struggle over issues 
regarding his wife and daughter, as well as with other issues 
not related to his service connected anxiety reaction.  In 
August 1995 he was undergoing biweekly counseling for issues 
that included severe marital problems, and he was said to be 
remaining in the marriage to avoid loss of contact with his 
daughter.  He was noted to have violent arguments with his 
wife, and was assessed with chronic marital conflict in an 
August 1995 treatment note.  He continued to have ongoing 
problems with his wife, mostly involving violent arguments, 
but with no plans to separate, due to fear of losing 
visitation with his daughter.  In October 1995 he was 
suffering from increased depression, secondary to no 
medication.  In December 1995, he was treated with a new 
medication, Paxil, and the new medication was said to work 
well, without side effects.  His mood was better and he could 
sleep through the night and his thoughts were clear.  
 
In March 1996, the veteran and his wife were seen in 
counseling for marital problems and problems taking his 
daughter out in public, secondary to issues apart from the 
service connected anxiety disorder.  The wife was considering 
separation.  The veteran complained of feeling more depressed 
and felt poorly treated by certain physicians.  He complained 
of depression increasing with crying spells, poor appetite 
and low mood.  An increase in Paxil to a level that had 
previously worked was discussed and agreed upon.  

In November 1996, the veteran testified at a hearing before a 
hearing officer at the RO regarding the severity of his 
service connected anxiety disorder.  He testified that he was 
marginally employed, earning about six to eight thousand 
dollars a year repairing furniture.  He complained of an 
inability to maintain a work schedule due to concentration 
problems and an inability to stay focused on things.  He 
described panic attacks and crying spells as interfering with 
work.  He indicated that he worked about 10 hours a week.  He 
described being able to get along with others, so long as 
they weren't offended or embarrassed by his unusual physical 
appearance, secondary to nonservice connected factors, but 
otherwise described discomfort in most social and employment 
settings.  Regarding crying spells, he described that they 
occur about four times a month and last for several hours.  
He said the crying spells were related to his panic attacks.  
He also described sleep problems, particularly having 
difficulty waking up, that he is not awakened by normal 
means.  He described having to take antidepressants as a 
necessity, otherwise he quickly becomes suicidal.  

The report from a February 1997 VA examination noted detailed 
psychosexual complaints.  Complaints of depression were 
given, along with complaints of panic spells.  Certain 
administered hormones were said to be productive of a calming 
effect.  Regarding employment, the veteran claimed to not be 
working at present.  A history of having taught martial arts 
for five years was given, as was a more recent history of 
having been an upholsterer from 1977 to 1997.  He was let go 
for unknown reasons.  Currently he was living with his 
mother, looking after her.  He gave a history of having been 
married twice, the first marriage lasted 5 and 1/2 years, and 
the second marriage lasted 15 years.  He was separated from 
his second wife since 1988 and was in the process of getting 
a divorce.  Thought processes were described as normal, and 
there were no delusional or hallucinatory elements.  The mood 
was depressed, and sensorium was intact.  The diagnosis was 
deferred pending claims file review.  

Upon claims file review in March 1997, the examiner noted 
that the practice of multiple psychiatric diagnoses and 
studies can be confusing when subjected to other 
considerations.  The examiner stressed that gender is not a 
factor in this case, and that the same consideration 
regarding the psychiatric disorder should be given, 
irregardless of the gender.  The cause of gender dysfunction 
was unknown.  The diagnosis rendered was dysthymia.  No GAF 
score was given.  A second claims file review, by the same 
physician in September 1997, again stated that the gender 
disorder was not in consideration, but that the disorder can 
lead to psychiatric symptoms, which have been recognized.  
The diagnosis rendered was anxiety with depression.  An 
addendum to the VA examination in February 1998, included the 
Axis I diagnosis of dysthymia, this service connected 
disorder being the predominant condition, with mild to 
moderate psychosocial problems reported and a GAF of 65 for 
mild to moderate symptoms, with some difficulty in social and 
occupational functioning.  The examiner acknowledged the 
presence of a second Axis I diagnosis concerning gender 
identity, which differed from the service connected disorder, 
but could not say which condition came first and essentially 
could not disassociate the severity of anxiety and depressive 
symptoms from the service connected disorder, opposed to the 
secondary diagnosis.

VA treatment records from 1998 revealed that the veteran was 
hospitalized in June 1998.  He complained of having 
depression since November 1997.  Stressors included his 
daughter going away to camp.  He had not worked in the 
previous several months and had a lot of financial stressors.  
He had difficulty with social relations secondary to how he 
presented himself physically to others.  His symptoms 
included increased sadness, decreased energy, increased sleep 
and decreased concentration.  He had no psychotic signs or 
symptoms on admission.  He reported that he had been on 
nortriptyline in the 1980's and had a euphoria that was 
unlike himself normally.  A history of hospitalization in 
1970 for anxiety was given, as was a history of several 
previous suicide attempts.  He denied alcohol and substance 
abuse.  He was taking Prozac.  He was presently unemployed, 
with a previous work history of working in upholstery 
industry.  On mental status examination he was casually 
dressed, alert and oriented times three.  Registration was 
3/3 immediate and at 5 minutes.  His behavior was calm, 
appropriate.  Mood was depressed, affect was labile.  He 
quickly changed from tears to laughter to tears again.  His 
thought processes were cogent.  He denied delusions, suicidal 
or homicidal ideations.  He denied audio or visual 
hallucinations.  He could spell the word "world" backwards 
correctly.  He had fair vocabulary, fair insight and 
judgment.  Mini mental status examination was 30/30.  During 
the course of psychiatric hospitalization, he was advised 
about the risks of continuing ongoing high dose hormonal 
treatments, but refused to have the dosage lowered.  He 
responded well to the structured milieu of the unit, and 
participated well with other patients.  He behaved 
appropriately on the unit and was discharged home in stable 
condition.  He was considered competent for VA purposes, but 
unable to work.  The diagnoses included the service connected 
dysthymic disorder as the primary Axis I diagnosis, with a 
secondary diagnosis regarding gender identity again 
diagnosed.  Psychosocial and environmental problems, problems 
with primary support group, occupational problems and family 
problems were noted.  The GAF was 20/70.  

At his Travel Board hearing held on September 16, 1999, the 
veteran testified that he has had ongoing treatment for his 
anxiety/dysthymic disorder and was hospitalized in 1995.  He 
gave a history of having not worked from 1995 until August 
1998.  He acknowledged that he was presently working as an 
independent contractor.  He testified that he was most 
recently hospitalized in June 1998, which really improved him 
and helped him get better.  He testified that his medication 
was now stronger, and indicated that shortly after his 
hospitalization, he obtained work in August 1998.  He 
testified that he continued to work in furniture repair, and 
was on call as an independent contractor for a furniture 
company.  He testified that he used to belong to a support 
group, but has broken away from the group, and now had a 
select group of friends for support.  He indicated he was 
able to go out with this select group of people.  He 
indicated he did not live alone and did not receive Social 
Security benefits.  He described his symptoms as not being 
able to maintain a schedule, but goes into sleeping binges 
where he sleeps all the time.  He described having major 
depressive episodes that put him in a state of paralysis 
where he can't answer the phone.  He described having become 
reclusive at one time.  He indicated that he has been better 
since the hospitalization in June 1998, when his medication 
was increased.  He described being close to some people he 
met at his support group.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The veteran's service connected psychiatric disorder has been 
most recently diagnosed as dysthymic disorder, but was also 
diagnosed as anxiety disorder.  According to the General 
Rating Formula for Mental Disorders in effect since November 
7, 1996, a 50 percent evaluation is warranted for the 
following symptoms:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 30 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted if there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or; symptoms 
controlled by continuous medication.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, the 
severity of disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
is placed upon the full report of the examiner and 
descriptive of actual symptomatology.  The record of the 
history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  38 C.F.R. 
§ 4.130 (1996). 

Under the "old" criteria for evaluating either anxiety 
under Diagnostic Code 9400 for anxiety or Diagnostic Code 
9405 for dysthymic disorder, a 70 percent evaluation required 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
that the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation required the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 30 percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation was warranted 
for symptoms that were less than the criteria for the 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  General Rating Formula for Psychoneurotic 
Disorders, 38 C.F.R. § 4.132 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  Regarding 
the term "considerable," in the same precedent opinion, the 
General Counsel of VA (among other things) employed "rather 
large in extent or degree" as a description of the 
considerable impairment that would warrant an evaluation of 
50 percent for a psychiatric disability.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by precedent 
opinions issued by VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991).  Consequently, the Board will address the merits 
of the veteran's claim for an increased evaluation of his 
service-connected psychiatric disorder, in relation to the 
regulations in effect prior to November 7, 1996, with 
interpretation of "definite" and "considerable" in mind.

The Board notes here that the RO has also reviewed the 
veteran's claim under the provisions of the "new" 
diagnostic criteria as evidenced by a supplemental statement 
of the case issued in December 1998.  However, the RO 
determined that a rating in excess of the current 10 percent 
is not warranted under the "new" criteria as well as the 
"old" criteria.  

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, that the veteran's current 
symptoms associated with his service connected anxiety 
disorder, warrant an increased evaluation of 50 percent but 
no higher.  This is, in the view of the Board, a very close 
case between a rating of 30 or 50 percent, but where the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  While the evidence shows that 
the veteran has some ongoing difficulty in maintaining 
interpersonal relationships, there is also evidence that he 
has been able to form new social ties with some effort, and 
has apparently maintained positive ties with his daughter as 
much as possible.  Regarding his employment situation, while 
he was noted to have had employment problems, and while his 
GAF was at a low 20/70 during his June 1998 hospitalization, 
the veteran's own testimony suggests that the June 1998 
hospitalization helped him significantly, to the extent that 
he was able to obtain and maintain employment on an 
independent contract basis in August 1998.  After reviewing 
the evidence and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the manifestations 
of his service-connected psychiatric disorder must be viewed 
as considerable in degree.  Accordingly, under the 
regulations in effect prior to November 7, 1996, the Board 
finds that a 50 percent rating is warranted.
  
However, an evaluation in excess of 50 percent is not 
warranted under the "old" regulations or under the "new" 
criteria effective November 7, 1996.  While the veteran has 
considerable social and industrial impairment due to 
anxiety/dysthymic symptoms, overall, the record does not 
reflect severe impairment of his ability to establish and 
maintain effective relationships with people or maintain 
employment (as required under the "old" rating criteria). 

Upon further review of the evidence of record, the Board 
notes that the veteran has exhibited symptoms such as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, indicative of some of the symptoms warranting 
a 50 percent evaluation under the General Rating Formula for 
Mental Disorder effective November 7, 1996.  However, the 
record does not reveal the symptoms such as obsessional 
rituals, illogical speech, nearly continuous panic attacks, 
neglect or personal appearance and hygiene, or the inability 
to establish and maintain effective relationships so as to 
warrant a 70 percent rating, particularly in light of his 
prior work history and his ability to maintain social and 
family relationships with his daughter and his mother.  In 
sum, the veteran's symptoms and his serious difficulties with 
interpersonal relationships are consistent with a disability 
evaluation of 50 percent.  However, a higher evaluation of 70 
percent is not warranted.  The preponderance of the evidence 
is against entitlement to a disability rating in excess of 50 
percent for the veteran's service-connected psychiatric 
disorder.  


ORDER

An increased evaluation of 50 percent for the service-
connected dysthymic/anxiety disorder is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

